Exhibit 2.1 IN THE UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF FLORIDA MIAMI DIVISION (www.flsb. uscourts.gov) In re: Chapter 11 TRANSCAPITAL FINANCIAL CORPORATION, Case No. 06-12644-BKC-AJC Debtor. DEBTOR’S SECOND AMENDED PLAN OF LIQUIDATION GENOVESE JOBLOVE & BATTISTA, P.A. Attorneys for Debtor-in-Possession 100 S.E. Second Street, 44th Floor Miami, Florida 33131 Telephone No. (305) 349-2300 Facsimile No. (305) 349-2310 Paul J. Battista, Esq. Florida Bar No. 884162 Allison R. Day, Esq. Florida Bar No. 494097 Heather L. Harmon, Esq. Florida Bar No. 013192 Dated: July 1, 2008 Miami, Florida ARTICLE IDEFINITIONS 1 ARTICLE IITREATMENT OF UNCLASSIFIED CLAIMS: ADMINISTRATIVE CLAIMS, PRIORITY TAX CLAIMS AND UNITED STATES TRUSTEE FEES 13 A. Allowed Administrative Claims 13 B. Priority Tax Claims 14 C. United States Trustee Fees 14 ARTICLE III CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS 15 ARTICLE IV TREATMENT OF CLASSIFIED CLAIMS AND EQUITY INTERESTS 15 4.01 Class 1. Allowed Priority Claims 15 4.02 Class 2. Allowed Secured Professional Fee Claim 16 4.03 Class 3. Allowed Other Secured Claims 16 4.04 Class 4. Allowed Unsecured Claims 18 4.05 Class 5. Allowed Late Filed Claims 18 4.06 Class 6. Allowed Equity Interests 19 ARTICLE V PROVISIONS REGARDING VOTING AND DISTRIBUTIONS UNDER THE PLAN, ALLOWANCE OF CERTAIN CLAIMS, AND TREATMENT OF DISPUTED, CONTINGENT AND UNLIQUIDATED ADMINISTRATIVE EXPENSE CLAIMS, CLAIMS AND EQUITY INTERESTS 19 5.01 Voting of Claims and Equity Interests 19 5.02 Nonconsensual Confirmation (“Cramdown”) 20 5.03 Method of Distribution Under the Plan 20 5.04 Distributions Withheld for Disputed General Unsecured Claims 21 5.05 Procedures for Allowance or Disallowance of Disputed Claims 22 5.06 Liquidating Agent as Disbursing Agent 23 5.07 Setoffs and Recoupment 23 5.08 Allocation of Plan Distributions Between Principal and Interest 24 5.09 Intentionally Omitted 24 5.10 No Recourse 24 5.11 Amendments to Claims 24 5.12 Post-petition Interest on Claims 24 ARTICLE VI EXECUTORY CONTRACTS AND UNEXPIRED LEASES 24 A. Assumption or Rejection of Executory Contracts and Unexpired Leases 24 ARTICLE VII MEANS FOR IMPLEMENTATION AND EFFECT OFCONFIRMATION OF PLAN 25 7.01 Generally 25 7.02 Effectiveness of Securities, Instruments and Agreements 26 7.03 Corporate Action 27 7.04 Approval of Agreements 27 7.05 Cancellation of Existing Securities and Agreements 27 7.06 No Change of Control 27 7.07 Operation of the Debtor-in-Possession Between the Confirmation Dateand the Effective Date 27 7.08 Term of Bankruptcy Injunction or Stays 27 7.09 Preservation of Litigation Claims 27 7.10 Discharge of Debtor 27 7.11 Injunction Related to Discharge 28 7.12 Injunction Against Interference with the Plan 28 7.13 No Res Judicata Effect 28 ARTICLE VIII CLAIMS EXAMINER AND LIQUIDATING AGENT 29 8.01 Appointment of Claims Examiner and Liquidating Agent 29 8.02 Compensation of Claims Examiner and Liquidating Agent 29 8.03 Duties and Responsibilities of the Liquidating Agent 29 8.04 Term of Service 32 8.05 Indemnification 32 ARTICLE IX CONFIRMATION AND EFFECTIVENESS OF THE PLAN 32 9.01 Conditions Precedent to Confirmation 32 9.02 Conditions Precedent to Effectiveness 32 9.03 Effect of Failure of Conditions 33 9.04 Waiver of Conditions 33 ARTICLE X RETENTION OF JURISDICTION 33 ARTICLE XIMISCELLANEOUS PROVISIONS 35 11.01 Effectuating Documents and Further Transactions 35 11.02 Exemption from Transfer Taxes 35 11.03 Authorization to Request Prompt Tax Determinations 36 11.04 Exculpation 36 11.05 Injunction Relating to Exculpation 36 11.06 Post-Effective Date Fees and Expenses 36 11.07 Payment of Statutory Fees 37 11.08 Amendment or Modification of Plan 37 11.09 Severability 37 11.10 Intentionally Omitted 37 11.11 Binding Effect Notices 37 11.12 Notices 38 11.13 Governing Law 38 11.14 Withholding and Reporting Requirements 38 11.15 Intentionally Omitted 39 11.16 Filing of Additional Documents 39 11.17 No Admissions 39 11.18 Intentionally Omitted 39 11.19 Time 39 11.20 Post-Confirmation Conversion/Dismissal 39 11.21 Final Decree 39 11.22 Inconsistency 39 11.23 No Interest or Attorneys’ Fees 40 11.24 Successors and Assigns 40 11.25 Headings 40 11.26 No Penalty for Prepayment 40 11.27 Savings Clause 40 11.28 Remedy of Defects 40 ARTICLE XII CONCLUSION 40 DEBTOR’S PLAN OF LIQUIDATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE Transcapital Financial Corporation (“Transcapital”, “Debtor” or “TFC”), debtor and debtor in possession in this Chapter 11 Case, proposes the following plan of liquidation under Section 1121(a) of the Bankruptcy Code: ARTICLE I DEFINITIONS As used in this Plan, the following terms shall have the respective meanings set forth below, and such meanings shall be equally applicable to the singular and plural forms of the terms defined unless the context requires otherwise. “Administrative Claim” shall mean a Claim against the Estate of the Debtor allowed by order of the Bankruptcy Court pursuant to Section 503(b) and entitled to priority under Section 507(a) (2) or 507(b) of the Bankruptcy Code, including, without limitation: (i) the actual and necessary costs and expenses incurred after the Petition Date of preserving the Debtors Estate and of operating the business of the Debtor; (ii) any payment to be made under this Plan to cure a default on an executory contract or unexpired lease that is assumed pursuant to Section 365 of the Bankruptcy Code, (iii) any post-Petition Date cost, indebtedness or contractual obligation duly and validly incurred or assumed by the Debtor in the ordinary course of business and allowed by the Court, (iv) compensation or reimbursement of expenses of Professionals to the extent allowed by the Bankruptcy Court under Section 3 30(a) or Section 331 of the Bankruptcy Code, (v) any fees or charges assessed against the Debtor’s Estate pursuant to 28 U.S.C. §1930. “Administrative Claims Bar Date ” shall mean the date established by Final Order of the Bankruptcy Court as the last date to request payment of Administrative Claims, other than with respect to (a) Claims of Professionals or other Persons requesting compensation or reimbursement of expenses pursuant to Sections 327, 328, 330, 331, 503(b) or 1103 of the Bankruptcy Code for services rendered on or before the Effective Date (including any compensation requested by any professional or any other Person for making a substantial contribution in the Chapter 11 Case), and (b) liabilities incurred by the Debtor other than in the ordinary course of business after the Administrative Claims Bar Date but before the Effective Date. “Administrative Claimant” shall mean the holder of an Administrative
